DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, compound of example number 11 and vancomycin in the reply filed on December 29 2021 is acknowledged.  Claims 17-25, 37-40 and 43 are pending in the application. Claims 37-40 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 29 2021.   Accordingly, claims 17-25 are being examined on the merits herein.
The elected species of example number 11 is free of the art.  The species election has been expanded to the specifically identified species below.
	The species of additional drug has been withdrawn as the antibiotics were all found to be co-extensive upon searching.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 4 2019 and November 8 2021 were considered by the examiner.

Drawings
The drawings are objected to because Figures 1-4 and 8-12 use lower case letters to identify the different views of the figure whereas capital letters are required.  See 37 CFR 1.84(u).  The correct label, for example, would be Figure 1A and Figure 1B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claim 17 is objected to because of the following informalities: naphthyl is incorrected spelt as “naphtyl” in the description for R3.  Appropriate correction is required.  
Claim 18 is objected to because of the following informalities:  naphthalen is incorrectly spelt as “naphtalen” in (R)-7-(naphtalen- 1 -ylmethyl)-5 -oxo-2,3 -dihydro-tiazolo[3,2,a]pyridine-3,8-dicarboxylic acid (second to last compound listed in claim 18).  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Naphthyloxy is incorrectly spelt as “Naphtyloxy” in 6- [(Naphtyloxy)methyl] -4-oxo-2-phenyl-7-(1,3 -Dioxa-5-indanyl)-1-thia-3 a-aza- 3indancarboxylic acid (third to last compound in claim 18).  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: a dash “-“ is missing between 3 and indancarboxylic acid in the third to last compound in claim 18.  Appropriate correction is required.  
Claim 18 is objected to because of the following informalities:  Naphthyl is incorrectly spelt as “Naphtyl” in 6- [(Naphtyl)methyl] -4-oxo-7- [m-(trifluoromethyl)phenyl]-1-thia-3 a-aza-3 - indancarboxylic acid (fourth to last compound in claim 18).  Appropriate correction is required.
19 is objected to because of the following informalities: naphthyl is incorrected spelt as “naphtyl” in the description for R3.  Appropriate correction is required.  

The examiner has attempted to identify all misspellings in the names of the compounds of claim 18.  However, Applicants help in verifying all the names are correct is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the compound name (R)-7-(naphtalen- 1 -ylmethyl)-5 -oxo-2,3 -dihydro-tiazolo[3,2,a]pyridine-3,8-dicarboxylic acid (second to last compound of claim 18).  The name includes “tiazolo” which is not an identifiable chemical species.  It is unclear if the name should be “triazolo” or “thiazolo”.  Since it is unclear which chemical species is attempting to be identified, the claim is indefinite.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 17-18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chorell et al. (J. Med. Chem., 2010, cited on PTO Form 1449) in view of Janetka et al. (US Patent No. 8937167).
Applicant Claims
	The instant application claims a combination comprising: (i) a composition comprising a drug against a disease involving gram-positive bacteria, or a pharmaceutically acceptable salt of said drug, and (ii) a composition comprising a compound of Formula IV.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Chorell et al. is directed to the design and synthesis of C-2 substituted thiazolo and dihydrothiazolo ring-fused 2-pyridones: pilicides with increased antivirulence activity.  Uropathogenic E. coli produce long filamentous structures called pili/fimbriae assembled by the chaperone/usher pathway (CUP pili) that mediate colonization and invasion of host tissues.  Compounds that target CUP pili have the potential to block virulence ina broad range of bacterial strains (page 5690, left column).   Table 1 shows various compounds which were evaluated for their ability to prevent pili dependent biofilm formation.  

    PNG
    media_image1.png
    522
    503
    media_image1.png
    Greyscale
One compound is 5-cyclopropyl-4-[(1-naphthyl)methyl]-2-oxo-8-phenyl-7-thia-1-azabicyclo[4.3.0]nona- 3,5,8-triene-9-carboxylic acid (compound 7c).  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Chorell et al. teaches compounds falling within the scope claimed and treating E. coli, Chorell et al. does not teach the combination with antibiotics such as vancomycin.  However, this deficiency is cured by Janetka et al. 
	Janetka et al. is directed to compounds and methods for treating bacterial infections.  Urinary tract infections are caused by uropathogenic E. coli (column 1, lines 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chorell et al. and Janetka et al. and combine bactericidal compounds such as antibiotics like vancomycin with compound 7a of Chorell et al. One skilled in the art would have been motivated to combine the antibiotics with the compounds of Chorell et al. and both are taught as being effective in the treatment of the same disease, ie. E. coil causing diseases.   Since drugs known to be useful for this purpose are known to be combined with antibiotics as taught by Janetka et al. there is a reasonable expectation of success.  As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  


E.coli is a gram-negative bacteria, Janetka et al. recognizes the treatment of urinary tract infections caused by E. coli  with antibiotics.  Since Chorell et al. is directed to similar treatment, the resulting combination of the compounds of Chorell et al. and the antibiotics would result in the same claimed combination.  The recitation “against a disease involving gram positive bacteria” does not structurally distinguish the antibiotics of Janetka et al. from the instantly claimed drugs.  
Regarding claims 20-22, Janetka et al. teaches administration of the antibiotic before, simultaneously or after the other therapeutic agent.  This suggests the combination can be in a single composition or separated as parts to allow for the administrator to determine when to administer.  One of ordinary skill in the art would have been motivated to utilize a kit in order to package and ship the formulation as well as to provide instructions for a consumer/provider on how to utilize the product.  “Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). See MPEP 2112.01.  The applicant has not indicated that the instructions indicate some unobvious functional relationship between the product and the instructions.

Claims 17 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chorell et al. (Bioorganic & Medicinal Chemistry, 2012, cited on PTO Form 1449, referred to in the Office action as Chorell ’12) in view of Janetka et al. (US Patent No. 8937167).
Applicant Claims
	The instant application claims a combination comprising: (i) a composition comprising a drug against a disease involving gram-positive bacteria, or a pharmaceutically acceptable salt of said drug, and (ii) a composition comprising a compound of Formula IV.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Chorell ’12 is directed to mapping pilicide anti-virulence effect in Escherichia coli, a comprehensive structure-activity study.  The chemical structure and biological evaluation of tri-substituted derivatives is shown in table 3:

    PNG
    media_image2.png
    828
    1019
    media_image2.png
    Greyscale


One specific compound is compound 48 reads on formula III wherein R1 is C(O)OH, R2 is H, R3 is naphthyl, R4 is a 5 membered heterocycle and R6 is phenyl which corresponds to n, m and p being 0.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
While Chorell ‘12 teaches compounds falling within the scope claimed and treating E. coli, Chorell ‘12 does not teach the combination with antibiotics such as vancomycin.  However, this deficiency is cured by Janetka et al. 
	Janetka et al. is directed to compounds and methods for treating bacterial infections.  Urinary tract infections are caused by uropathogenic E. coli (column 1, lines 24-25).  Claimed is a method of treating a urinary tract infection with the compounds taught (claim 9).  Taught is a combination of a compound of the invention with one or more bactericidal compounds.  The bactericidal compound is an antibiotic such as amikacin, gentamicin, neomycin, vancomycin, oxacillin, streptomycin, etc.  (column 34, lines 20-58).  When administered in combination with a bactericidal compound, the administration compound may be administered before, simultaneous or after administration of a bacteroidal compound (column 37, lines 38-56).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chorell ‘12 and Janetka et al. and combine bactericidal compounds such as antibiotics like vancomycin with compound 48 of Chorell ‘12. One skilled in the art would have been motivated to combine the antibiotics with the compounds of Chorell ‘12 and both are taught as being E. coil causing diseases.   Since drugs known to be useful for this purpose are known to be combined with antibiotics as taught by Janetka et al. there is a reasonable expectation of success.  As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  
	Regarding the claimed drug against a disease involving gram-positive bacteria, while E.coli is a gram-negative bacteria, Janetka et al. recognizes the treatment of urinary tract infections caused by E. coli  with antibiotics.  Since Chorell ‘12 is directed to similar treatment, the resulting combination of the compounds of Chorell ‘12 and the antibiotics would result in the same claimed combination.  The recitation “against a disease involving gram positive bacteria” does not structurally distinguish the antibiotics of Janetka et al. from the instantly claimed drugs.  
Regarding claims 20-22, Janetka et al. teaches administration of the antibiotic before, simultaneously or after the other therapeutic agent.  This suggests the combination can be in a single composition or separated as parts to allow for the administrator to determine when to administer.  One of ordinary skill in the art would have been motivated to utilize a kit in order to package and ship the formulation as well as to provide instructions for a consumer/provider on how to utilize the product.  “Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Ngai, 367 F.3d See MPEP 2112.01.  The applicant has not indicated that the instructions indicate some unobvious functional relationship between the product and the instructions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616